Exhibit 10.1


Contract No. 204081-6

AMENDMENT NO. 6

TO OVERTURE MASTER AGREEMENT

THIS AMENDMENT No. 6 (this “Amendment No. 6”) is made and entered into by
Overture Services, Inc. (“OSI”) and Overture Search Services (Ireland) Limited
(“OSSIL” and collectively with OSI, “Overture”), on the one hand, and Enliven
Marketing Technologies Corporation (formerly known as Viewpoint Corporation)
(“Publisher”), on the other hand, and amends the Overture Master Agreement
between Overture and Publisher entered into as of January 14, 2004, as amended
(the “Agreement”). The effective date of this Amendment No. 6 shall be March 14,
2008.

In consideration of mutual covenants and conditions, the receipt and sufficiency
of which are hereby acknowledged, Publisher, OSI and OSSIL hereby agree as
follows:

1.    Term. The first sentence of Section 4 of the Agreement is hereby amended
to read in its entirety as follows:

“This Agreement shall commence as of the Effective Date and continue in force
until March 17, 2010 (the “Initial Term”), unless earlier terminated in
accordance with this Agreement.”

2.    The Agreement is amended to provide that references in the Agreement to
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

3.    This Amendment No. 6 may be executed in one or more counterparts, each of
which when executed shall be deemed to be the original but all of which taken
together shall constitute one and the same instrument.

4.    Except as expressly set forth herein, the Agreement will remain in full
force and effect in accordance with its terms. In the event of a conflict
between the terms of this Amendment No. 6 and the Agreement, the terms of this
Amendment No. 6 shall govern.

IN WITNESS WHEREOF, this Amendment No. 6 has been executed by the duly
authorized representatives of the parties hereto.

Enliven Marketing Technologies Corporation   Overture Services, Inc. By: /s/
Patrick Vogt   By: /s/ Matthew Whiteley Name: Patrick Vogt   Name: Matthew
Whiteley Title: CEO   Title: Director, BD Date:   Date: 3/20/08     Overture
Search Services (Ireland) Limited     By: /s/ Caroline Curtis     Name: Caroline
Curtis     Title:  Director     Date:  08-04-08


CONFIDENTIAL

--------------------------------------------------------------------------------